PER CURIAM:
El Procurador General formuló querella sobre conducta profesional impropia contra el Lie. Fernando Cruz Tollinche consistente de tres cargos, a saber: (1) no cumplir fielmente con el deber de proteger los intereses de su cliente Cristino Rosa Quintero al no contestar diligen-temente unos interrogatorios en un caso civil, por cuya razón fue desestimado; (2) dilatar indebidamente la tra-mitación del caso antes mencionado; y (3) exigirle a su cliente la firma de un relevo de responsabilidad como condición para entregarle los documentos del citado caso, los cuales nunca entregó, impidiendo así que contratara otro abogado. (Cánones 12, 20 y 24.)
Previa contestación, designamos Comisionado al ex juez superior Hon. Ramón Pérez De Jesús con la encomienda de recibir y evaluar la prueba. Oportunamente, previa au-diencia y vista, éste sometió su informe —con el cual coinciden las partes— en que determina que no fueron probados los cargos y que la desestimación de la causa civil 72-2270 y el incidente sobre el documento de relevo y entrega de expediente, se debieron a la negligencia y falta de cooperación del cliente quejoso, quien mintió respecto a que no firmó dicho recibo.
Únicamente la prueba refleja que el abogado Cruz Tollinche “cometió el error de juicio de no renunciar su *700representación legal ante la conducta del cliente y por la cual el abogado respondía ante el foro judicial”. Ante dicha equivocación basta como única sanción la dimanante del trámite aleccionador de la querella.
En virtud de lo expuesto se ordenará el archivo de la querella.
El Juez Asociado Señor Irizarry Yunqué no intervino.